Exhibit 10.9
US AIRWAYS GROUP, INC.
2008 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT
Pursuant to the Stock Appreciation Right Award Grant Notice (“Grant Notice”) and
this Stock Appreciation Right Award Agreement (“Award Agreement”), US Airways
Group, Inc. (the “Company”) has awarded you a Stock Appreciation Right Award
under its 2008 Equity Incentive Plan (the “Plan”) for the number of stock
appreciation rights (“Stock Appreciation Rights”) as indicated in the Grant
Notice (collectively, the “Award”). Terms not defined in this Award Agreement
but defined in the Plan have the same definitions as in the Plan.
The details of your Award are as follows:
1.  NUMBER OF STOCK APPRECIATION RIGHTS. The number of Stock Appreciation Rights
subject to your Award is stated in the Grant Notice. The number may be adjusted
for capitalization adjustments as described in Section 19 of the Plan.
2.  CALCULATION OF APPRECIATION. The amount payable upon exercise of each vested
Stock Appreciation Right shall be equal to the excess of (A) the Fair Market
Value per share of Company Stock on the date of exercise, over (B) the Fair
Market Value per share of Company Stock on the date of grant of the Stock
Appreciation Right (as indicated in the Grant Notice).
3.  VESTING. The Stock Appreciation Rights shall vest, if at all, as provided in
the vesting schedule in your Grant Notice, provided, however, that:
(a) except as provided in Section 3(b) below, vesting shall cease upon your
separation from service with the Company and all Related Companies; and
(b) vesting of all Stock Appreciation Rights shall be fully accelerated (i) if
you experience a separation from service with the Company or a Related Company
because of your death, Disability, or Retirement; or (ii) in the event of a
Change of Control that occurs after the Date of Grant while you are employed by
the Company or a Related Company.
4.  EXERCISE.
(a) Subject to Section 4(b), you may exercise the vested portion of your Award
during its term by delivering a Notice of Exercise (in a form and manner
designated by the Company) to the Company, together with any additional
documents as the Company may require. The exercise date will be the business day
that your Notice of Exercise is received by the Company or its designate. If the
Notice of Exercise is received after normal business hours for a given day, then
the exercise date will be considered to be the following business day.
(b) If you are subject to the Company’s policy regarding trading of Company
Stock, you may exercise the vested portion of your Award only during a “window
period” under that trading policy applicable to you.

 

 



--------------------------------------------------------------------------------



 



5.  TERM. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a) immediately upon your separation from service for Cause (as defined in
Section (i) below);
(b) three (3) months after your separation from service for any reason other
than for Cause or Change of Control or your death, Disability, or Retirement,
provided that if during any part of the three (3) month period you may not
exercise your Award solely because of the condition set forth in Section 7
relating to “Securities Law Compliance,” your Award shall not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after your separation from service;
(c) eighteen (18) months after your separation from service if, within
twenty-four (24) months following the date of a Change in Control, (i) you
involuntarily separate from service with the Company or a Related Company for
any reason other than Cause or Disability, or (ii) you separate from service
with the Company or a Related Company for Good Reason (as defined in your
Executive Change of Control and Severance Benefits Agreement or Employment
Agreement, as applicable);
(d) three (3) years after your death if you die either before your separation
from service or within three (3) months after your separation from service for
any reason other than Cause;
(e) three (3) years after your separation from service due to your Disability;
(f) three (3) years after your separation from service due to your Retirement;
(g) the Expiration Date indicated in your Grant Notice; or
(h) the day before the seventh (7th) anniversary of the Date of Grant.
(i) For purposes of this Agreement, “Cause” means, as determined by the Company,
in its sole discretion, (i) the engagement in fraud, misappropriation of
property of the Company, or gross misconduct damaging to such property or the
business of the Company by you, (ii) your conviction of a felony, or (iii) your
violation of any material policy of the Company. The determination that a
separation from service is either for Cause or without Cause shall be made by
the Company, in its sole discretion. Any determination by the Company that your
separation from service was by reason of dismissal without Cause for purposes of
your Award or other awards held by you shall have no effect upon any
determination of the rights or obligations of the Company or you for any other
purpose.

 

 



--------------------------------------------------------------------------------



 



6.  PAYMENT. Subject to Section 10, the amount payable upon exercise of the
Award shall be settled in shares of Company Stock based on the Fair Market Value
of the shares at the time of exercise with any fractional share paid in cash.
The Company will deliver to a broker designated by the Company (the “Designated
Broker”), on your behalf, the shares of Company Stock resulting from the
exercise. The Company shall determine the form of delivery of the shares of
Company Stock subject to your Award.
7.  SECURITIES LAW COMPLIANCE. You may not exercise your Award unless either
(a) the shares of Company Stock issuable upon the exercise are registered under
the Securities Act or (b) the Company has determined that the exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also is subject to the provisions of Section 17
of the Plan on continuing securities law compliance.
8.  TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you.
9.  AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Related Company, or on the part of the Company or any Related Company to
continue your service. In addition, nothing in your Award shall obligate the
Company or any Related Company, their respective stockholders, boards of
directors, or employees to continue any relationship that you might have as an
Employee or other Service Provider of the Company or any Related Company.
10.  WITHHOLDING OBLIGATIONS.
(a) At the time you exercise your Award, in whole or in part, or at any time
thereafter as requested by the Company, you authorize the delivery of shares of
Company Stock to the Designated Broker (as defined in Section 6) with
instructions to (i) sell shares sufficient to satisfy the Applicable Withholding
Taxes, which arise in connection with the exercise, and (ii) remit the proceeds
of the sale to the Company. In the event the sale proceeds are insufficient to
fully satisfy the Applicable Withholding Taxes, you authorize withholding from
payroll and any other amounts payable to you, in the same calendar year, and
otherwise agree to make adequate provision for any sums required to satisfy the
Applicable Withholding Taxes.
(b) Upon your request and subject to approval by the Company, in its sole
discretion, you may submit cash, check or its equivalent to the Company
sufficient to satisfy the Applicable Withholding Taxes.

 

 



--------------------------------------------------------------------------------



 



(c) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Company Stock otherwise
issuable to you upon the exercise of your Award a number of whole shares of
Company Stock having a Fair Market Value, determined by the Company as of the
date of exercise, equal to the Applicable Withholding Taxes arising from the
exercise.
(d) You may not exercise your Award unless the tax withholding obligations of
the Company and/or any Related Company are satisfied. Accordingly, you may not
be able to exercise your Award when desired even though your Award is vested,
and the Company shall have no obligation to issue a certificate for the shares
of Company Stock unless these obligations are satisfied.
11.  NOTICES. Any notices provided for in your Award or the Plan shall be given
in the manner designated by the Company and shall be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you via
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company, five (5) days after such notice is deposited.
12. MISCELLANEOUS.
(a) The Company’s rights and obligations with respect to your Award shall be
transferable by the Company to any one or more persons or entities, and all of
your covenants and agreements shall inure to the benefit of, and be enforceable
by the Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the Company’s sole determination to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel before executing and
accepting your Award, and fully understand all provisions of your Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to any required governmental agency or national securities
exchange approvals.
(e) The Company’s obligations under the Plan and this Agreement will be binding
on any successor to the Company, whether the existence of the successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the Company’s business and/or assets.

 

 



--------------------------------------------------------------------------------



 



13.  HEADINGS. This Agreement’s Section headings are for convenience only and
shall not constitute a part of this Agreement or affect this Agreement’s
meaning.
14.  SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, then that
shall not invalidate any portion of this Agreement or the Plan not declared to
be unlawful or invalid. Any Section of this Agreement (or part of a Section)
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to the terms of the Section or part of a Section to the
fullest extent possible while remaining lawful and valid.
15.  GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are made a part of your Award, and is further
subject to all interpretations, amendments, rules, and regulations which may be
promulgated and adopted under the Plan. If there is a conflict between the
provisions of your Award and those of the Plan, then the provisions of the Plan
shall control.

 

 